TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00271-CR



                                Alejandro Anchondo, Appellant

                                                  v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NO. D-1-DC-08-907708, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Alejandro Anchondo seeks to appeal a judgment of conviction for driving while

intoxicated, third offense. The trial court has certified that: (1) this is a plea bargain case and

Anchondo has no right of appeal, and (2) Anchondo waived the right of appeal. The appeal is

dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                             ___________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 18, 2009

Do Not Publish